HARRELL, J.,
concurring and dissenting, in which BATTAGLIA, J., joins.
If, as the plurality opinion maintains, Maryland Code, Criminal Law Article § 9-303 criminalizes the making of threats in retaliation against a victim or witness who gave (past tense) testimony in an official proceeding or reported a crime and *23§ 9-305(a) criminalizes the making of threats to influence, intimidate, or impede a witness from testifying prospectively, then Tracy’s letter of 28 December 2007 violated both statutes. His convictions under both statutes should be affirmed.
For purposes of Title 9, Subtitle 3 of the Criminal Law Article, Sheryl L. was both “victim”1 and a “witness.”2 In December of 2007, Sheryl L. reported that her windshield had been broken by Ebling, Tracy’s brother. Her report lead to criminal charges against Ebling where she was the victim. Indubitably, Sheryl L. would have been the State’s complaining witness at Ebling’s trial.
Tracy’s letter may be read fairly as to, at the time the letter was sent and received: (1) threaten Sheryl L. in retaliation for the past act of having reported (as the victim) Ebling’s criminal act perpetrated against her property, and (2) intimidate or influence her prospectively not to participate as a witness in the prosecution of the charges filed against Ebling. Thus, both §§ 9-303 and 9-305(a) were violated separately in Tracy’s letter, i.e., two discrete criminal acts in one letter.
I join the plurality opinion’s affirmance of Tracy’s conviction of a violation of § 9-305(a), but dissent from its reversal of the conviction under § 9-303. Therefore, 1 would affirm the judgment of the Court of Special Appeals.
Judge BATTAGLIA authorizes me to state that she joins the views expressed here.

. “Victim” is defined as “a person against whom a crime ... has been committed or attempted.” Md.Code Ann., Crim. Law § 9-301(c) (LexisNexis 2002).


. "Witness,” for purposes of the circumstances of this case, is defined as “a person who (1) has knowledge of the existence of facts relating to a crime ... [or] (3) has reported a crime ... to a law enforcement officer, prosecutor ... or judicial officer....” Md.Code Ann., Crim. Law § 9-301(d)(l), (3) (LexisNexis 2002).